Exhibit 10.34

 

LEASE AMENDMENT II



 

 

THIS LEASE AMENDMENT (the "Amendment") is made as of the 24th day of July, 2002
by and between SMALLWOOD VILLAGE ASSOCIATES ("Landlord") and AMERICAN RENTAL
MANAGEMENT COMPANY ("Tenant").

WITNESSETH:

WHEREAS, Landlord and Tenant entered into a lease for certain space in Smallwood
Village Center, St. Charles, Maryland dated August 25, 1995 (the "Lease"), and

WHEREAS, Lease was amended by Lease Amendment dated September 5, 1995; and

WHEREAS, Lease was assigned to American Rental Management Company by Assignment
and Assumption dated September 1, 2000; and

WHEREAS, Tenant requests to exercise it's Option to Extend the Lease for it's
first period of five (5) years beginning September 1, 2005.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 1. Landlord hereby extends Tenant's Lease Agreement exercising it's first
    Option to Extend the Lease five (5) additional years beginning September 1,
    2005 and terminating August 31, 2010.
 2. Except as specifically modified by this Amendment, the terms and provisions
    of the Lease will continue in full force and effect, including but not
    limited to Paragraph 6e.

 

 

 

 

Page 1 of 2

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment, or caused
this Amendment to be executed by their duly authorized representative:

Witness:

By:

/s/ J. Michael Wilson



/s/ Paula S. Biggs

 

Smallwood Village Associates
Interstate Business Corporation
Its General Partner

     

/s/ Nancy M. Shambaugh

By::

/s/ Paul Resnik, Senior Vice President

   

American Rental Management Company

State of Maryland
S.S.
County of Charles


Before me, a Notary Public in and for the jurisdiction aforesaid, personally
appeared this date J. Michael Wilson.. Personally well known (or satisfactorily
proven) to me to be the President of Interstate Business Corporation a Delaware
corporation, who being by me first duly sworn, did acknowledge that he/she, as
the duly authorized officer of said Corporation, executed the foregoing and
annexed instrument, in the name and on behalf of the Corporation, as its free
act and deed for the uses and purposes contained herein.

WITNESS my hand and official seal this 12th day of September 2002.

/s/ Elizabeth Clayton


Notary Public

My commission expires 11/1/02

State of Maryland
S.S.
County of Charles


Before me, a Notary Public in and for the jurisdiction aforesaid, personally
appeared this date Paul Resnik. Personally well known (or satisfactorily proven)
to me to be the Senior Vice President of American Rental Management Company a
____________________, who being by me first duly sworn, did acknowledge that
he/she, as the duly authorized officer of said Corporation, executed the
foregoing and annexed instrument, in the name and on behalf of the Corporation,
as its free act and deed for the uses and purposes contained herein.

WITNESS my hand and official seal this 12th day of September 2002.

/s/ Elizabeth K. Clayton


Notary Public

My commission expires 11/1/02

Page 2 of 2

 

Interstate Business Corporation
Executive Offices: 222 Smallwood Village Center, St. Charles, Maryland 20602
(301) 645-6833 or Metro-D.C. 843-7333

 

 

August 22, 2002

 

 

Smallwood Village Associates
222 Smallwood Village Center
St. Charles, Maryland 20602

American Rental Management Company
222 Smallwood Village Center
St. Charles, Maryland 20602

Re: Lease from Smallwood Village Associates
To American Rental Management Company

Ladies and Gentlemen:

In connection with the lease amendment dated July 24, 2002 (the "ARMC Lease")
between Smallwood Village Associates ("SVA"), as Landlord, and American Rental
Management Company ("ARMC"), as Tenant, the undersigned, Interstate Business
Corporation ("IBC"), agrees that should ARMC decide to vacate the premises, IBC
will assume all of ARMC's rights and obligations under the Lease Agreement
including all Amendments.

We understand that you will rely on the assurance provided in this letter and
that you may disclose this letter to lender(s) with mortgage(s) or deed(s) of
trust on the Smallwood Village Center property.

Very truly yours,

INTERSTATE BUSINESS CORPORATION

 

 

By: /s/ J. Michael Wilson
James Michael Wilson
President